                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


IN RE:                                    )
                                          )
      IAN BYRON FAWKNOTSON,               )     Case No. 3:21-bk-00618
                                          )     Chapter 7
            Debtor.                       )     Judge Randal S. Mashburn
                                          )
______________________________________________________________________________

SOUTHEAST COMMUNITY CAPITAL                        )
CORPORATION d/b/a Pathway Lending,                 )
                                                   )       Relief from Stay and
                                                   )       Abandonment
              Secured Creditor                     )

Affected Collateral:    2010 Lincoln Towncar 2LNBL8CV2AX618781;
                        2013 GMC Yukon 1GKS1EEF0DR344272;
                        2013 Jaguar XF SAJWA0ES1DP68311;
                        2014 Ford Ecoline 1FBSS3BLXEDA58925;
                        2015 Nissan Quest JN8AE2KP2F913009; and
                        2016 Nissan NV 5BZAF0AA9GN852175
______________________________________________________________________________

                  AGREED ORDER GRANTING RELIEF FROM
       AUTOMATIC STAY AND ABANDONING AFFECTED COLLATERAL
______________________________________________________________________________
       Secured Creditor seeks relief from the automatic stay provisions in 11 U.S.C. § 362(a) and

abandonment by the Trustee pursuant to 11 U.S.C. § 554 with respect to the Affected Collateral.



             THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS

                    INDICATED AT THE TOP OF THE FIRST PAGE




                                               1

Case 3:21-bk-00618      Doc 14    Filed 04/28/21 Entered 04/28/21 16:23:51           Desc Main
                                  Document     Page 1 of 4
       It appears to the Court, as evidenced by the signatures of counsel for Debtor, counsel for

Secured Creditor, and the Chapter 7 Trustee, that in lieu of filing of and having a hearing upon a

motion for stay relief by Secured Creditor and abandonment by the Trustee pursuant to 11 U.S.C.

§ 554, the parties hereby agree as follows:

        IT IS, THEREFORE, ORDERED THAT

       1.      On or about March 17, 2017, Fawknotson Group, Inc., a Tennessee business

corporation sometimes doing busines as CitiValet (“Fawknotson Group”), became obligated to

Secured Creditor pursuant to that certain Business Loan Agreement, Commercial Security

Agreement, and Promissory Note, as amended from time-to-time, in the original principal amount

of $250,000.00 (“Loan xxxx-01”)

       2.      On or about March 17, 2017, Fawknotson Group also became obligated to Secured

Creditor pursuant to that certain Business Loan Agreement, Commercial Security Agreement, and

Promissory Note, as amended from time-to-time, in the original principal amount of $100,000.00

(“Loan xxxx-02”).

       3.      On or about January 17, 2018, Fawknotson Group also became obligated to Secured

Creditor pursuant to that certain Business Loan Agreement, Commercial Security Agreement, and

Promissory Note, as amended from time-to-time, in the principal amount of $66,26.58 (“Loan

xxxx-03”).

       4.      On or about January 17, 2018, Fawknotson Group also became obligated to Secured

Creditor pursuant to that certain Business Loan Agreement, Commercial Security Agreement, and

Promissory Note, as amended from time-to-time, in the principal amount of $25,000.00 (“Loan

xxxx-04”).

       5.      Debtor executed those certain Commercial Guaranties, whereby he absolutely and

unconditionally guaranteed the full payment and performance of Fawknotson Group’s obligations

under Loan Nos. xxxx-01 – xxxx-04 (collectively, the “Loans”).

                                                2

Case 3:21-bk-00618       Doc 14    Filed 04/28/21 Entered 04/28/21 16:23:51           Desc Main
                                   Document     Page 2 of 4
       6.      Secured Creditor has valid and perfected security interests in the Affected

Collateral, as evidenced by UCC-1 Financing Statement 426495088, UCC-1 Financing Statement

428110594, and the lien notations of the certificates of title.

       7.      Fawknotson Group and Debtor have defaulted on their respective obligations under

the Loans.

       8.      Fawknotson Group, Debtor, and the Trustee hereby abandon the Affected

Collateral as burdensome or inconsequential value to the Estate pursuant to 11 U.S.C. § 554 and

L.B.R. 6007-1 and agree to termination of the automatic stay provisions as to the aforementioned

Affected Collateral.

       9.      Secured Creditor is hereby granted relief from the automatic stay provisions of 11

U.S.C. § 362 to permit the Secured Creditor to proceed with the enforcement of its security interest

in the above-described Affected Collateral pursuant to applicable state and federal law.

       10.     Debtor and Fawknotson Group agree to immediately cease the use and enjoyment

of the Affected Collateral upon their entry into this Agreed Order. Debtor and Fawknotson Group

also agree to cooperate with Secured Creditor in the transfer of the Affected Collateral.

       11.     The terms and provisions of this Agreed Order shall bind Fawknotson Group should

it ever file for bankruptcy protection.

       12.     This Order shall become effective immediately upon its entry. IT IS SO

ORDERED.




                                                  3

Case 3:21-bk-00618        Doc 14    Filed 04/28/21 Entered 04/28/21 16:23:51            Desc Main
                                    Document     Page 3 of 4
AGREED AND APPROVED FOR ENTRY:




/s/ Alexander S. Koval
Alexander S. Koval (BPR: #29541)
DUNHAM HILDEBRAND, PLLC
2416 21st Avenue, Suite 303
Nashville, Tennessee 37212
Telephone: (629) 777-6509
Email: koval@dhnashville.com
Attorney for Fawknotson Group and Debtor




/s/ Joshua D. Hankins
Joshua D. Hankins (BPR: #29499)
HANKINS LAW
117 Saundersville Road, Suite 205
Hendersonville, Tennessee 37075
Telephone / Facsimile: (615) 246-2544
Email: josh@hankinslaw.com
Email: joel@hankinslaw.com
Attorneys for Secured Creditor




/s/ T. Larry Edmondson, Sr.
T. Larry Edmondson, Sr., Trustee (BPR: #5601)
800 Broadway, Suite 300
Nashville, Tennessee 37203
Telephone: (615) 254-3765
Email: larryedomondson@live.com
Chapter 7 Trustee




                                            4

Case 3:21-bk-00618     Doc 14   Filed 04/28/21 Entered 04/28/21 16:23:51   Desc Main
                                Document     Page 4 of 4
